UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4869


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ANTWAN LEE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:08-cr-00040-01; 7:09-cr-00007-sgw-2)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Allegra M.C. Black,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Roanoke, Virginia, for Appellant.       Jennie L.M.
Waering, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Antwan Lee pled guilty pursuant to a written

plea agreement to possession of a firearm by a convicted felon,

in    violation        of     18       U.S.C.       §§ 922(g),         924(e)        (2006),     and

malicious      damage       to     a   building          by    fire,   in   violation       of    18

U.S.C.    § 844(i)          (2006).           He    received       a   168-month         sentence.

Lee’s     attorney        has      filed       a       brief     pursuant       to     Anders     v.

California,       386       U.S.        738     (1967),         asserting,        in     counsel’s

opinion, there are no meritorious grounds for appeal but raising

the     issues    of    whether          Lee’s         waiver     of    appeal         rights    was

effective and whether Lee’s sentence is reasonable.                                       Lee was

notified of his right to file a pro se supplemental brief but

has not done so.            Finding no reversible error, we affirm.

               Counsel first challenges the enforceability of Lee’s

appellate      waiver.           However,          the    Government        has    not    filed    a

responsive brief or motion to dismiss asserting the waiver, and

we do not sua           sponte enforce              appellate waivers.                 See United

States    v.     Blick,      408       F.3d    162,      168    (4th    Cir.      2005)    (citing

United States v. Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)).

Accordingly, we conclude this issue is moot.

               We review a sentence for abuse of discretion.                               Gall v.

United States, 552 U.S. 38, 51 (2007).                            The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

                                                   2
the guideline range.              United States v. Carter, 564 F.3d 325, 328

(4th        Cir.     2009).            We    then          consider      the     substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                    Gall, 552 U.S. at 51.

               Lee      was    found    to   be       an   armed    career     criminal     and,

accordingly, he was subject to a statutorily mandated minimum of

180 months’ imprisonment.                See 18 U.S.C. § 924(e).                His advisory

guidelines range was 180 to 210 months’ imprisonment.                                See U.S.

Sentencing         Guidelines          Manual         (“USSG”)     § 5G1.1(c)(2)       (2008)

(requiring         the    statutorily        required        minimum     sentence      be   the

minimum of the advisory guideline sentence).                               The Government,

however, filed a motion pursuant to USSG § 5K1.1 based on Lee’s

substantial          assistance,        recommending         a     sentence     of   fourteen

years’ imprisonment, a sentence below the advisory guidelines

range and below the statutory minimum.                        After considering the 18

U.S.C. § 3553(a) (2006) factors, the district court sentenced

Lee    to    fourteen         years’    imprisonment.              We   have   reviewed     the

record and conclude that the district court did not abuse its

discretion         in     sentencing         Lee       and    that      his     sentence      is

reasonable.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We     therefore        affirm      the     district     court’s      judgment.

This court requires that counsel inform Lee, in writing, of his

                                                  3
right to petition the Supreme Court of the United States for

further review.        If Lee requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Lee.         We dispense with oral argument because the

facts   and   legal     contentions     are   adequately    presented    in    the

materials     before    the   court    and    argument   would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                         4